NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                              IN THE DISTRICT COURT OF APPEAL
                                              OF FLORIDA
                                              SECOND DISTRICT

FRANCISCO ESTRADA,                        )
                                          )
             Appellant,                   )
                                          )
v.                                        )             Case No. 2D17-1612
                                          )
PASCO REGIONAL MEDICAL                    )
CENTER, n/k/a/ BAYFRONT                   )
HEALTH DADE CITY; DENIS                   )
STEWART, M.D.; and JANE DOES              )
1 through 3,                              )
                                          )
           Appellees.                     )
_________________________                 )

Opinion filed February 16, 2018.

Appeal from the Circuit Court for Pasco
County; Linda H. Babb, Judge.

Francisco Estrada, pro se.

Michael R. D’Lugo, and Linda S.
O’Connor, of Wicker, Smith, O’Hara,
McCoy & Ford, P.A., Orlando, for
Appellees Pasco Regional Medical
Center and Jane Does 1 through 3.

Thomas A. Valdez of Quintairos, Prieto,
Wood & Boyer, P.A., Tampa, for Appellee
Denis Stewart, M.D.




PER CURIAM.
           Affirmed.


SILBERMAN, BLACK, and BADALAMENTI, JJ., Concur.




                                  -2-